Title: From Alexander Hamilton to James McHenry, 23 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir—
            N. York Oct. 23d. 1799
          
          In reply to your letter of the 22d., you will permit me to observe that by the general arrangements of the Corps of Artillerists, Capt. Elliotts company is assigned for the field Battalion of General Pinckney’s command. To detach that company or any portion of it to the service you mention, will be to derogate from a general arrangement and so far to introduce disorder. Nor can I conceive any adequate motive for this—The better knowledge of his own men in Capt. Elliott is a very inadequate reason for changing a general plan, and I trust that Officer will not be indulged at the expence of the service. I shall therefore wait your further order before I act. A guard can be furnished in some other mode, but it will be well and most regular to let Capt. Elliott previously state to me the objects to which this party is to be applied, that I may judge whether the number he states to me requires or a smaller number, will suffice. Various objects are to be answered with a very small force. If the representations of a particular Officer, founded upon a detached view of the subject and addressed to the Secy. of War are to decide in the first instance the propriety of the employment of any given force, there will very soon remain very little congruity in our military arrangements—
          With great respect &
          Secy of War
        